Determination unanimously confirmed, without costs. Memorandum: In confirming this determination, we call attention once again to the provisions of 22 NYCRR 1039.5, which require that an order containing a stay of suspension or revocation of a driver’s license pending appeal or proceeding to review must be limited to a period of six months, after which petitioner shall surrender his license unless the time for argument or submission of the matter in the Appellate Division has been extended. (Review of determination revoking driver’s license, transferred by order of Onondaga Special Term.) Present— Marsh, P. J., Gardamone, Mahoney, Del Vecchio and Witmer, JJ.